                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
              v.                           )       Case No. 2:15-cr-72
                                           )
ANTON L. JAMES, et al.,                    )
                                           )
                     Defendants.           )

                                       ORDER

       This matter is before the court on the Motion to Withdraw Appearance [DE 2774] filed

by the United States of America on October 9, 2020. The court, being duly advised, GRANTS

the motion. The appearance of Joseph A. Cooley, Assistant United States Attorney, is

WITHDRAWN.

       ENTERED this 9th day of October, 2020.

                                                          /s/ Andrew P. Rodovich
                                                          United States Magistrate Judge
